Citation Nr: 0024092	
Decision Date: 09/11/00    Archive Date: 09/21/00

DOCKET NO.  99-04 560	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to an increased evaluation for major depression, 
currently evaluated as 50 percent disabling.

(The issue of entitlement to reimbursement or payment for the 
cost of private inpatient hospital care is the subject of a 
separate Board decision).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

R. M. Panarella, Associate Counsel



INTRODUCTION

The veteran served on active duty from September 1979 to 
September 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the June 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Indianapolis, Indiana (RO).


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's appeal has been obtained.

2.  The veteran's major depression is manifested by total 
occupational and social impairment, including such symptoms 
as gross impairment in thought processes or communication, 
grossly inappropriate behavior, persistent danger of hurting 
self or others, and intermittent inability to perform 
activities of daily living.


CONCLUSION OF LAW

The criteria for an evaluation of 100 percent for major 
depression have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.1-4.14, 4.25-4.30, Diagnostic Code 9434 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A veteran who submits a claim for benefits under laws 
administered by the VA shall have the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded.  See 
38 U.S.C.A. § 5107(a) (West 1991).  An allegation that a 
service-connected disability has become more severe is 
sufficient to establish a well-grounded claim for an 
increased rating.  See Caffrey v. Brown, 6 Vet. App. 377, 381 
(1994); Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  
Accordingly, the Board finds that the veteran's claim for an 
increased evaluation is well grounded.

Once a veteran has presented a well-grounded claim, the VA 
has a duty to assist him in developing facts that are 
pertinent to the claim.  See 38 U.S.C.A. § 5107(a) (West 
1991).  The Board finds that all relevant facts have been 
properly developed, and that all evidence necessary for an 
equitable resolution of the issue on appeal has been 
obtained.  Therefore, no further assistance to the veteran 
with the development of the evidence is required.

Disability ratings are determined by evaluating the extent to 
which the veteran's service-connected disability adversely 
affects his ability to function under the ordinary conditions 
of daily life, including employment, by comparing his 
symptomatology with the criteria set forth in the Schedule 
for Rating Disabilities (rating schedule).  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.10 (1999).  
Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

The record shows that the RO originally granted service 
connection for major depression in an August 1993 rating 
decision and assigned a 10 percent evaluation effective from 
February 1993.  The assigned evaluation was later increased 
to 50 percent effective from March 1996.  Subsequent rating 
decisions have confirmed and continued this evaluation.

In relation to the present appeal, the veteran underwent a VA 
examination in June 1998.  He reported that he had tried to 
kill himself in the past with rat poison.  He still had 
thoughts of suicide, but did not presently want to kill 
himself.  He worked as an electrical lineman and his work was 
impaired by his alcoholism.  He did not feel happy, but he 
was not as depressed as in the past.  The examiner commented 
that he appeared angry because of the constant interviewing 
in relation to his disability.  The veteran was diagnosed 
with depression and assigned a Global Assessment of 
Functioning (GAF) Score of 80.

Records from University of Louisville Hospital dated November 
1998 show that the veteran was admitted due to a suicide 
attempt by ethylene glycol (antifreeze) ingestion.  Following 
stabilization, he was transferred to the VA hospital.  
Records from the VA hospital dated November to December 1998 
disclose that the veteran required substantial medical 
intervention to save his life.  It was noted that he had a 
history of impulsive suicidal ideation and hospitalizations 
for depression.  In December 1998, he was transferred to the 
psychiatry service and was seen daily by a psychiatrist and 
placed on medication for his depression.

A psychiatry consultation was performed while the veteran was 
in four-point and posey restraints in an intensive care unit 
bed with a permanent tracheostomy in place.  He was reported 
to be an unemployed electrical lineman.  The examiner 
commented that it was unclear whether the veteran could 
understand the nature and complexity of his situation.  The 
veteran writhed in agitation and attempted to climb out of 
bed.  He was alert but easily distracted.  Cognition could 
not be fully assessed, but he appeared so agitated and 
preoccupied that the examiner opined that his attention, 
concentration, and short-term memory were impaired.  The 
veteran was assessed with delirium due to multiple etiologies 
resultant from ethylene glycol ingestion and dysthymic 
disorder by history.  He was assigned a questionable GAF 
score of 20-30.  The examiner stated that the veteran had 
presented a challenge to treatment for years, that he was 
self-injurious, and that he was noncompliant as an 
outpatient.  The examiner commented that there was a 
substantial cognitive and judgment impairment that was not 
present two years ago.  Upon discharge, the veteran was 
diagnosed with dysthymic disorder and assigned a GAF score of 
50.

Records from University of Louisville Hospital dated March 
1999 show that the veteran was again admitted due to an 
ethylene glycol overdose.  The ethanol levels required 
emergency dialysis.  The veteran was transferred to the VA 
hospital from April to May 1999.  It was noted that he had a 
history of suicide attempts and his GAF score upon admission 
was 15.  The veteran reported a recent increase in depressive 
symptomatology, including decreased energy and interest, 
increased worry and feelings of hopelessness, and 
preoccupation with suicidal thoughts.  He was noncompliant 
with his medications.  His self-esteem was also worse because 
he had not worked for the past month due to an occupational 
injury.

Upon mental status examination, the veteran was cooperative, 
alert, and oriented, with no psychomotor agitation or 
retardation.  He exhibited minimal eye contact and relevant 
and coherent speech.  His mood was depressed and his 
affective expression was inappropriate on several occasions.  
He stated that he felt paranoid, but denied present suicidal 
or homicidal ideations, delusions, or hallucinations.  He was 
found to have intact memory and judgment, adequate 
concentration, and poor emotional insight and impulse 
control.

On subsequent examination, the veteran expressed depressed 
ideas with feelings of hopelessness, uselessness, 
helplessness, and chronic low self-esteem.  He had persistent 
inappropriate affect throughout his hospital stay.  He 
exhibited free-floating anxiety, anhedonia, and constant 
worries.  He received a course of electroconvulsive therapy.  
After his final electroconvulsive treatment, he showed some 
improvement and was discharged with a GAF score of 65.  His 
discharge diagnoses included major depressive disorder and 
dysthymic disorder by history.

The veteran's major depression has been assigned a 50 percent 
evaluation pursuant to 38 C.F.R. § 4.130, Diagnostic Code 
9434 (1999).  Under the rating schedule, a 50 percent 
evaluation is warranted when symptomatology causes 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long-term memory; 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.

A 70 percent evaluation is warranted where symptomatology 
causes occupational and social impairment, with deficiencies 
in most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation, obsessional rituals which interfere with 
routine activities, speech intermittently illogical, obscure, 
or irrelevant; near-continuous panic or depression affecting 
the ability to function independently, appropriately, and 
effectively; impaired impulse control; spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances; inability 
to establish and maintain effective relationships.

A 100 percent evaluation requires total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living; disorientation to time or 
place; memory loss for names of close relatives, own 
occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Code 
9411 (1999).

Based on the foregoing, the Board finds that pursuant to 
Diagnostic Code 9411, a 100 percent evaluation is warranted 
for the veteran's occupational and social impairment.  The 
veteran clearly suffers severe impairment due to his major 
depression, including multiple suicide attempts.  The medical 
evidence shows that the veteran's major depression has 
remained chronic and that prognosis for improvement is poor.  
The VA physician stated that the veteran was self-injurious 
and had been noncompliant with treatment for years.  The 
record clearly shows that the veteran is in persistent danger 
of hurting himself, that he engages in grossly inappropriate 
behavior, and that he intermittently lacks the ability to 
perform activities of daily living.  Although the veteran has 
been assigned a range of GAF scores, the Board finds that 
they represent an overall severe level of disability.

In conclusion, the Board finds that the preponderance of the 
evidence supports an evaluation of 100 percent.  When the 
totality of disabling symptomatology attributable to the 
veteran's major depression is considered, the Board finds 
that the veteran's disability picture is more consistent with 
that contemplated by the rating criteria for a 100 percent 
disability evaluation.  Therefore, the veteran's claim must 
be granted.


ORDER

Subject to the provisions governing the award of monetary 
benefits, an evaluation of 100 percent for major depression 
is granted.




		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals



 

